ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the Minnesota Commissioner of Commerce for further review of that portion of the court of appeals’ decision filed November 28, 1995 reversing the Commissioner’s imposition of a $500 civil penalty against Thomas Casey, Sr. for violation of Minn.R. 2795.0400 be, and the same is, granted for the purpose of reinstating that civil penalty. While reasonable minds might disagree about the appropriateness of the imposition of a sanction for what the court of appeals characterizes as a “technical violation,” the record does not support the conclusion that the Commissioner clearly abused his discretion. See In re Haugen, 278 N.W.2d 75 (Minn.1979).
BY THE COURT:
/s/ Alexander M. Keith ALEXANDER M. KEITH Chief Justice